                    Case 21-10457   Doc 3-1   Filed 03/01/21   Page 1 of 4




                                    EXHIBIT A
                                     Proposed Order




DOCS_LA:336212.2 57391/002
                    Case 21-10457           Doc 3-1       Filed 03/01/21        Page 2 of 4




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:
                                                                 Chapter 11
MOBITV, INC.,
                                                                 Case No. 21-10457
                                   Debtor.


In re:
                                                                 Chapter 11
MOBITV SERVICE CORPORATION,
                                                                 Case No. 21-10458
                                   Debtor.

         ORDER DIRECTING JOINT ADMINISTRATION OF CHAPTER 11 CASES


                 Upon the motion (the “Motion”)1 of the above-captioned debtors (together, the

“Debtors”) for entry of an order (this “Order”) directing the Debtors’ chapter 11 cases to be

jointly administered for procedural purposes only and granting related relief; and due and

sufficient notice of the Motion having been provided under the particular circumstances, and it

appearing that no other or further notice need be provided; and the Court having jurisdiction to

consider the Motion and the relief requested therein in accordance with 28 U.S.C. §§ 157 and

1334; and consideration of the Motion and the relief requested therein being a core proceeding

under 28 U.S.C. § 157(b)(2); and this Court’s entry of a final order being consistent with

Article III of the United States Constitution; and venue being proper before this Court under 28

U.S.C. §§ 1408 and 1409; and a hearing having been held to consider the relief requested in the

Motion (the “Hearing”); and upon the First Day Declaration and the record of the Hearing and all

the proceedings had before the Court; and the Court having found and determined the relief

requested in the Motion to be in the best interests of the Debtors, their estates and creditors, and

1
    A capitalized term used but not defined herein shall have the meaning ascribed to it in the Motion.
DOCS_LA:336212.2 57391/002
                      Case 21-10457         Doc 3-1    Filed 03/01/21     Page 3 of 4




any parties in interest; and the legal and factual bases set forth in the Motion and at the Hearing

having established just cause for the relief granted herein; and after due deliberation thereon and

sufficient cause appearing therefor,

                 IT IS HEREBY ORDERED THAT:

                 1.          The Motion is GRANTED as set forth herein.

                 2.          Each of the above-captioned chapter 11 cases of the Debtors are

consolidated for procedural purposes only and shall be jointly administered by the Court under

Case No. 21-10457.

                 3.          Nothing contained in the Motion or this Order is to be deemed or

construed as directing or otherwise effecting a substantive consolidation of these chapter 11

cases, and this Order shall be without prejudice to the rights of the Debtors to seek entry of an

order substantively consolidating their respective cases.

                 4.          The caption of the jointly administered cases shall read as follows:

                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE


In re:                                                     Chapter 11

MOBITV, INC., et al.,1                                     Case No. 21- 10457

                                                           Jointly Administered
                                    Debtors.



                 5.          All pleadings and notices shall be captioned as indicated in the preceding

decretal paragraph including a listing the Debtors in these chapter 11 cases and the last four

                                                       2
DOCS_LA:336212.2 57391/002
                      Case 21-10457        Doc 3-1     Filed 03/01/21    Page 4 of 4




numbers of their tax identification numbers along with the address of the Debtors’ corporate

headquarters only and all original docket entries shall be made in the case of MobiTV, Inc., Case

No. 21-10457.

                 6.          A docket entry shall be made in each of the Debtors’ cases substantially

similar to the following:

                 An order has been entered in this case consolidating this case
                 with the case of MobiTV Service Corporation (Case No. 21-10458)
                 for procedural purposes only and providing for its joint
                 administration in accordance with the terms thereof. The docket
                 in Case No. 21-10457 should be consulted for all matters
                 affecting this case.


                 7.          The terms and conditions of this Order are immediately effective and

enforceable upon its entry.

                 8.          The Debtors are authorized and empowered to take all actions necessary

or appropriate to implement the relief granted in this Order.

                 9.          This Court retains jurisdiction over all matters arising from or related to

the implementation or interpretation of this Order.




                                                      3
DOCS_LA:336212.2 57391/002
